Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 102(a2) as being anticipated by Handlin et al. US 20030187137, cited by the examiner.
The reference discloses tackifier containing tetrablock copolymer compositions which in Table 1 in paragraph 54 discloses hydrogenated A1B1S2B2 tetrablock copolymers 1000, 1002, 1006-1010, B-6, B-7, B-8, B11 and B12. Note Table 3 for applicants’ amount of (REGALREZ) tackifier. While the material is not explicitly disclosed to be a hot melt adhesive, it would reasonably inherently have such a characteristic as all materials of the claims are present in the compositions including tackifiers, known to improve adhesive properties.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Leffelaar  (US 20060151901), cited by applicants.
Document claim 25 discloses packaging tape adhesives which may contain applicants amount of tackifier and oil softener, SISI’ tetrablock copolymer in which the S blocks may have a molecular weight of 10,000-12,000 (i.e. a ratio of Mw(MA2)/MW(A1) when the internal S block has a molecular weight of 12000 and terminal S block a molecular weight of 10000), a total block molecular weight of 205,000-225,000  and a polystyrene content of 14-16%. Note paragraph 74 for use as a hot melt adhesive. Note paragraph 12 for adherence to Kraft paper. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leffelaar  (US 20060151901) in view of Cheung  et al. (US 20190382620)  cited by the examiner.
Although the primary reference discloses adherence to Kraft paper, there is no disclosure as to whether or not it is recycled. The secondary reference discloses the equivalence of recycled and virgin Kraft paper. Hence use of recycled Kraft paper in the process of the primary reference would have been obvious to a practitioner having an ordinary skill in the art at the time of the invention in the expectation that recycled Kraft .

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20040197588), cited by the examiner.
The reference discloses a composition for “extrusion melt bonding” and “adhesive bonding” (paragraph 44) containing a 25-100% of a tetrablock hydrogenated SBSB copolymer having a molecular weight of at least 70,000 and zero to 25% monoalkenyl arene and containing 0-25% tackifier in which the aromatic midblock molecular weight is at least 5% higher than the styrene end block (document claim 36). While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


3-2-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765